Case: 15-13387   Date Filed: 07/07/2016   Page: 1 of 4


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13387
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:14-cr-00375-AKK-JEO-1



UNITED STATES OF AMERICA,

                                                            Plaintiff -Appellee,

versus

IRA LESTER BOWIE, Jr.,
a.k.a. Ira Bowie,


                                                         Defendant -Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                               (July 7, 2016)

Before TJOFLAT, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-13387     Date Filed: 07/07/2016    Page: 2 of 4


      Ira Bowie Jr., who pled guilty to being a felon in possession of a firearm,

appeals his mandatory 180–month sentence which was imposed pursuant to the

Armed Career Criminal Act, 18 U.S.C. § 924(e). On appeal, Mr. Bowie argues

that, in light of the Supreme Court’s decision in Miller v. Alabama, 132 S. Ct. 2455

(2012), the ACCA’s mandatory 180-month sentence, as applied to him, violates

the Eighth Amendment’s prohibition on cruel and unusual punishment. He asserts

that under Miller the ACCA’s mandatory minimum sentence violates the Eighth

Amendment because it acts as a categorical bar on proportional individualized

sentencing.

      We review de novo the legality of a sentence under the Eighth Amendment.

United States v. McGarity, 669 F.3d 1218, 1255 (11th Cir. 2012). Upon review of

the record and consideration of the parties’ briefs, we affirm.

      We have previously held that the mandatory minimum sentence of the

ACCA for a person convicted of being felon in possession of a firearm does not

violate the Eighth Amendment’s ban on cruel and unusual punishment. See United

States v. Reynolds, 215 F.3d 1210, 1215 (11th Cir. 2000). Mr. Bowie contends that

the Supreme Court’s decision in Miller has overruled that precedent, and that the

180–month mandatory minimum sentence he received is not proportional to his

crime and is therefore unconstitutional. We are not persuaded.




                                          2
               Case: 15-13387      Date Filed: 07/07/2016   Page: 3 of 4


      “In non-capital cases, the Eighth Amendment encompasses, at most, only a

narrow proportionality principle.” Reynolds, 215 F.3d at 1214 (citing United States

v. Brant, 62 F.3d 367, 368 (11th Cir. 1995)). When we review the proportionality

of a sentence we first determine whether the sentence is grossly disproportionate to

the offense committed. Id. If we find that the sentence is grossly disproportionate,

we then consider the sentences imposed on others convicted in the same

jurisdiction and the sentences imposed for commission of the same crime in other

jurisdictions. Id. (citations omitted).   In Reynolds we found that the imposition of

a 180–month mandatory minimum—the same as the sentence at issue in this

case—was not grossly disproportionate for a felon in possession offense. See Id.

      The Supreme Court’s Miller decision does not call for a different result here.

“An intervening Supreme Court decision overrules one of our decisions only if it is

directly on point.” United States v. Wilks, 464 F.3d 1240, 1243 (11th Cir. 2006)

(citation omitted). In Miller, the Court held that mandatory life imprisonment

without the possibility of parole for juveniles violated the Eighth Amendment’s

ban on cruel and unusual punishment. Miller, 132 S. Ct. at 2461, 2463–69. Miller

focused specifically on the Eighth Amendment and how a mandatory sentence of

life in prison without parole was a violation of the Eighth Amendment with respect

to juveniles. Id. Miller does not mention the ACCA, mandatory minimums, or




                                            3
               Case: 15-13387   Date Filed: 07/07/2016   Page: 4 of 4


announce any new holdings concerning the Eighth Amendment’s proportionality

principle as to adults.

      Miller does not directly overrule our decision in Reynolds. Consequently, the

180–month mandatory minimum sentence Mr. Bowie received under the ACCA

does not violate the Eighth Amendment. We affirm that sentence.

       AFFIRMED




                                        4